Case 1:19-cr-20178-CMA Document 167-2      Entered
                                  Art Auction            on FLSD Docket 10/13/2019 Page 1 of 8
                                              Related Expense




                                                         Lenders/Investors
                                                           Approx. 8,000

                                                           ~$1.3 Billion
                                                         8/2012 - 11/2017



                                  Woodbridge Mortgage Investment Fund, LLC
                                  1,2,3,3A,4

                                  Woodbridge Commercial Bridge Loan Fund
                                  1/2
                                          Comerica #0647/3483/2992/7897/2703/8333/1498




                                                                                  $476 Million
                                      $642 Million
                                                                                7/2012 - 2/2016
                                   1/2016 - 12/2017




            Woodbridge Group of Companies, LLC                      Woodbridge Structured Funding, LLC
            Sole Authorized Signer: Robert Shapiro                  Sole Authorized Signer: Robert Shapiro


                         Comerica #8192/8200                                   Comerica #7690/2482/9062




                                                    $1,729,089            ~$29 Million
                                                 7/2012 - 11/2017      7/2012 - 11/2017


               Jeri Shapiro Personal Account                        Credit Card
               Sole Authorized Signer: Jeri Shapiro                 Sole Authorized Signer: Jeri Shapiro




                               JP Morgan #0665                                JP Morgan           Citi Card




                 Check #1145
                                                                                                           $100,000
                  11/19/2014   Christie's Art Examples:                                                   11/17/2014
                   $267,000
                                                                                                           5/28/2015


                 Check #3024
                   6/2/2015
                  $267,000
       Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 2 of 8

          Cl
          ID                                     3"
          :J
          ID                                     ••
                                                 OQ

           ~                                     ••
          Q.


          ~
           :I
          ~=r
          •.
          :J

          '"~
          -<
                                          Z      III       ;o;r-

                                          ~ ••iD ..
                                          ID               ID    0
                                                           i%    5.
                                          -<
                                          Q
                                                 0
                                                 0
                                                           oi'0 $VI
                                                 3         :J    0
                                          ""
                                                                 ~                      ,.:1.
                                                                                        ~:

                                                                                        VI
                                                                                        :.....•..
                                          •...
                                          ~      ..
                                                 III

                                                 iD
                                                                 0
                                                                 w
                                                                                 ~ -g..
                                                                                 lD     ..s.
                                          0
                                                 Z               '"
                                                                 w
                                                                                 Z
                                                 !'                              !'

                                     :I-         III
                                                                 3"
                                     O~          !!!.           "'Sl
                                     ",,,,
                                     0'"         ••-I
                                     ",VI                        ~
                                                                 ,r
                                     z!!! ;;
                                          iD                     :J
                                     0°                          [
                                     »~                          :I
                                     -<~                         0
                                     >ll"                        Q.
                                                                 to
                                     r-
                                                                 3
                                     '"


          '"
          ID                              0      III             0               III
                                                                                 ••iD
          ""8
          ::.                             '"Z ••iD               '"-'IDn
                                          0
          0                                    0                 'r
                                                                 •...
          ~
          !I!
                                          l'
                                          •...
                                          0
                                                 ..•••to         ~               ~
                                          .•..
          ~
          t:
          :J
          ;..                             ~      r
                                                 ..•
                                                 0               ....
                                                                 0

          2                               .•..
                                          '"                     ...•
                                                                 '"
           '"                                    Z
                                                 !'

                                     ,,>         l>        "tI"tI
                                     "'-
                                     3:6 a.                ~. 2:
                                     3::1- ~               Q.o

                                                 110       Q     "tI
                                     ~G)
                                     '" 0
                                     z_·
                                     c: .,       -I        ~     &i"
                                                           .~'"
                                     0.0
                                        0

                                     '" 3
                                     C"CI>
                                                 ~
                                                           -~ g:
                                                           C7> ~

                                      -~
                                     ga
                                     .$~
                                                           ~oo
                                                                 :';
                                                                 ~
           ~                                                     <D
                                                                 ....
           A                              ~                     ~
          -<                              ~
           (l
           0
           :J
                                          ~
           '"
           0.
           ID
           ~
           ~
           ."10
           e:
           ID


           ~
           (3
          '<
           ~
           ~
                                                   ..
                                          ••••...• :I             ,.,•...•
                                                                                 :I
                                                                                 33
                                          '" 33                  -...0
           Si
           !1>                            ~ ••
                                          0       ..              0              ..
                                                                                 ••




(")
 I
1;;0
 C/)      ~."                             •.•     "11
                                                  ~
                                                                                 "11
                                                                             ••• ~
 I
           ...
           ID
                                           '"     a               ,.,        -'"'" 3
I»
0
0
0
           ..
           sa.
                                          :"-'
                                           §      c
                                                  3
                                                                  '"8        § c 3
0
0
I\,)
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 3 of 8


          27-0ct-17                                                            270ct17-1174
                     THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
                                        GROUP 10 G270ct17-1174
                 Sequence number 003580195973 Posting date 19-Nov-14 Amount 267000.00
          1!7"'------.-.".-,."._                              ~---   ...
                                                                      ------- ___ _...._   _ .._.•__

               JERI L. SHAPIRO
               14225 VENTURA BLVD srf. 100     I


               SHERMAN OAKS, CA 91423·2758




               JPMof9In 01 ••• a.1'l1t" N A.
               _cna.cam

               ~ 1'1--qr511
                ...-------_                        ..-


                                                                                ! -,




                                                                                 -                     ~
                                                         I                                             "
                                                         •.
                                                          I                      FDa Christies 95710797
                                                         ,
                                                         I'
                                                         r,
                                                                                                 13~ ,
                                                                                                           I
                                                                                 ...L
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 4 of 8




    18.Jan-18                                                                                                                                                                              18Jan18-739




     CHASE                                  0                             5~bb57b0020~03~&OODb92DOOb9272990DOOOOD09
                  P.O. BOX 15123
                 WllJo1INGTON. OE                             Gel updates on thc>go
                                                                                                      Payment Cue Date:                                                   121151141
                     1985().5123                            ~og on to dIa!!!I.ComIalerts              New Balance:                                                      $69,272.99
                                                                                                    •.~lnt~~!~.~.~y.~!~!::._
                                                                                                                     ..!.....;...._..._..••..••
                                                                                                                                            ,~.~.~~~
                                                                                                                       AcCGunt number:          5466 5760 020t   o:wa
                                                                                                        $                                                         Amo •• " Enclosed
                        8ItodIIBEX2322I·C                                                                              MIlkeyour dleck pay_         10: C1Iao ClwG_
                        JERI SHAPIRO
                        14225 VENTURA BlVDSTE 100
                        SHERMAN OAKS CA 91 4230V58                                                           1,1I1I1'111I1111'111"IIIIII,I,I,I'II"IIIIIIIII'lh'I""I"1I1I
                                                                                                                                    CARDMEMSERSERVCe
                                                                                                                                    PO BOX 94014
                                                                                                                                    PAl.ATlNE Il 60094-4014




       MI'Ieage:t.::
                ....; ,;.       ••••••      J ••.•.

                         UNITeD~


             ACCOUNT          SUMMARY                                                                PAYMENT           INFORMATION
                      A..,ounINumIIer;                546657&00204_                             Now Bola"""                                                               569.272.99




                                                                                                                                                              _m
       Previous Balance                                                         546.&05.75      Paymenl Cue Data                                                                1211$114
       Paymenl      Credits                                                                     Minimum Poymonl Cue                                                             5692.00
                                                                              ·$447.951.00
       Plrtchusoo                                                            +5470.578.24       uto Paymenl Warning; II we do NIl reeeivO your               paymenJ
       C.shAdva".".                                                                             by tho date iSlad above, )IOU may have 10 pay .lalo fee 01 up 10 SIS.oo
                                                                                      SO.OO
                                                                                                end your APR'. wi! be subjocl to increase to a rnoximum Penally APR
       Balance TJIInsl.ra                                                             SO.OO     0129.99'4.
       F"""Chargad                                                                    SO.OO     MInimum Payment Wamlng: II you mako only !he Minimum payment
       InII!sesl Charged                                                              SO.OO     oach potIod. you wil pay more in in_land                a
                                                                                                                                         wi! tal<e you longer 10
                                                                                                poy off your I>rllAnce. For exromple:
       NewBarance                                                               569.:<'72.99

       ()peningIC1ooirIg Dalo                                           10'19114 • 11118/14
       Credil Urnll
                                                                                                       u you mako no              Youwil pay cit the          And you wi! _        up
                                                                                  $100.000      ._             ch3rgao using      bGldnco 8ho¥m Ott          paying on_1od
       Avalabfe Credit                                                             $30.727           lhSa ell rd llnd e.RCh        CNsatalemem in                  _101.  ..
       Cash_Uno                                                                    520.000            monIII you pay •.•               abouL ..
       Avaloblo""      Cosh                                                        520.000           Only the    _In                     39yao ••                  51.5.4111

       PoOl Duo Amount                                                                50.00                 paymonl
       Balanca ovar tho Credil Umh                                                    50.00                  52.344                      3 years                    $84.401
                                                                                                                                                              (Savtnga=S61.078)

                                                                                                II you would ike inlonnalion about credil counsoIing OOMcos. caD
                                                                                                1·116&-781·2885_




       ·_1_
       • _I
             UNITED MILEAGEPU,iS
       • Miles eamed on •• purcloua
                  miles earnodon UroilDd ~

       • Addldonol_
                        earnodon_       pu_
                           01 car rert1a1avenctes
       TolD! mllos tronoforrod to Uniled
                                                         AWARD


                                                                •••••
                                                                          MILES SUMMARY
                                                                                                      468.628
                                                                                                           126
                                                                                                       25,340
                                                                                                        3.025
                                                                                                      497.119
                                                                                                                      Log _1.riIad.com
                                                                                                                      MiteagePlu.
                                                                                                                      lravot
                                                                                                                                   8...,...,l
                                                                                                                                                10<more inlonnatian ebeNl your
                                                                                                                                                and program _           Of
                                                                                                                                                                        If>_




       Thonk )IOU lor using your U_       MiaogePlua _ntial         P\Is Cord. Uoo )'OUI card •••• o. ","'~'r"res to pm MJaage1'1u3 Award ~        thai
       can bo _10<            travel on Uriled AIrlines. You'D oam I mila par 51 _      on aD PUIChases, ar>d an .ddilional mile on pun:toa •••• mado
       dlroctIy wtIh UnIIed. You'll also oem In additional milo en hotel accomodallona·   when putdoasad cllrec:Gywith the hotel, and on purCha_        at
       car rental cgcncies.



       ;. ACCOUNT             ACTIVITY
         Dalool
       TtanSIICIian                                                 MDrcllanl Namoor Trensaclion            Descrlption                                          5Amoun1
       PAYMENTS            ANO OTHER                  CREDITS
        IClI2I                           PoyrnontThank          You· Web                                                                                         -15.000.00
        10122                            Payment Thank You· Web                                                                                                  -16.000.00
        1Q123                            Poym<ltll Thank You - Web                                                                                               -15.000.00
        IQ12S                            Paymonl Thank You • Web                                                                                                 '25.000.00
        1cn7                             Paymont Thank You· Web                                                                                                  -20.000.00
        10128                            Paymonl Thank          y"" . Web                                                                                        ·25.000.00
        1cn7                             USPS_COM CUCI(OO ICOS I 1 WASHINGTON OC                                                                                        ·5.OS
        lCY.!9                           Poymcna TIoonk You' Web                                                                                                 ·25.000.00
        1Q129                            MARRIOTT 337C6 HARBOR FT LAUDEROA~                            Fl                                                            '27.75
        1~                               LA TIMES MEOlA GROUP 086653U72O                       TX                                                                   -602.50
        I~                               LA TIMES MEDIA GROUP 08666362720                      TX                                                                 ,'.300.00
        10131                            Plymenl       Than\ You • WQb                                                                                           -20.000.00
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 5 of 8



    18..Jan-18
                                                                                                                                                             18Jan18-739




          ~:::-'_!~:·~~':~;~~:~~:=~::ii!n:;?":::,r.im;:::mi::!H:;!:8E~~~·~~!~·N:::E:!D:!~:~1i!:ii:!ii;:!;:::·liiri!i;u:n:ir.r:~:
          ~.ACCOUNT"ACTIVIT:Y"•••••_ •• m ••••" •••" .••._•.•.. _•.,••,. CONTI U                                         !
                                                                                 .•1•••••..••. ,.,'.' •..•• ,I•••••!•....•
               DaI.oI
          Transection                                             Merchanl Nameor Transac1ion Ocsc:r1>tJon                                      $-
          11/17                              PATH INTERACTIVE. INC NewvORX               NY                                                       500.00
           11117                             STAPLES DIRECT 800-3333330 PM                                                                           34.$9
          11117                              PATH INTeRACTIVE.       INC New YORK NY                                                             2,000.00
          11117                              USPS.COM CLICK66I00611          WASHINGTON DC                                                           30.30
          11/17                              COW DIRECT LLC 800-7~4239IL                                                                          294.92
          1V17                               LOWES 101905' GLENWOOO SPRI CO                                                                       500.00
          11117                              DTV"OIRECrv     SERVICE 800-347·3288 CA                                                              273.70
          11117                              WEB'NawoRKSOLUTIOHS                 1188-642·9675Fl                                                  151.80
          11117                              CHRISTIE'S NY AUCTION 02126362691 NY                                                               50.000.00
          11117                              PATH INTERACTIVE. INC NEW YORK NY                                                                     175.00
          11117                              EXPeRlAN      'FREECREOR        877-4816825 CA                                                          ,9.99
          11117                              MSFT   "MlCROsonsrORE               877-696-7786 WA                                                  439.98
          11117                              PATH INTERACTIVE. INC NEW YORK NY                                                                    350.00




                                                         TOIalleesChargedin20l.                                  5375.00
                                                        To,"II"18'1I3I oharged in 201.                      50.00
                                                        YOII'-_'" IOIaIedo not ,ollocl         ""Y
                                                                                            100 '" inhlresl,ehmd.
                                                                          you may havo roa:ivcd.




         You, AMual            Pere..,tage    Rei. (APR, •• the """""I;",."".,      "'Ie on   '/OVt   aceounl.
                                                                             Annual                                  ealonco
         8aI""""        Type                                               Pereenlago                             Su~I ••• 'To     Inletos'
                                                                           Re'e(APR,                             Inl ••."", RaID   C ••••19""
         PURCHASES

           Pwcha_                                                                                                       ~
         CASH ADVANCES
                                                                            13.24%(.)                                                 ~
           CasllAdvances                                                    19.24%(y)                                   ~             ~
         BALANCE TRANSFERS
                         T,ansr ••
           Bola,..,.,                                                       13.24%(0)                                   .0-           ~
         (v'   e   Variabla    fiola                                                                                     31 o.ya In BIDing Period
         PIcaso •••• Info'malion Aboul Vour Accaunt __       lot the Cak:Uadon of Balence Su!ljoc1 to 1n1er0Sl Flore. Annual ~     •• _.     _10
         Avoid Inleres' on PUrchases. and OINJ, Impcftanl infO"""lion. OSepPicebla.
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 6 of 8


          27-0ct-17                                                             270ct17-1174
                      THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
                                         GROUP 10 G270ct17-1174
                  Sequence number 005770389153 Posting date 02-Jun-15 Amount 267000.00



                  JERI L. SHAPIRO
                  14225 VENTURA BLVD, STE. 100
                  SHeRMAN OAKS, CA 91423·2758



                                        C
                  CHASE                         0
                                                                                               -.-
                                                                                               :::-

                  IPMo'9'ln CNM •••••• NA
                  _a.s.com




                                                                                     ----------'
             -,
             r
                                                                               0
                                                                               \.'            C~
         I   ~
             ,                . -:' ....                                ,,. l'·1
                                                                            .~
                                                                                                      ~
                                                                                                      0
                                                                                                      u
             "                          . :'"
                                                                         ,~
                                                                        :.:...•
                                                                                                      ':I
                                                                                                      r,'
                                                                                                      r1
                                                                         c., ,                   r:i
                                                                        '~";1
                                                                                                 ."
                                                                                                 n


             t
                            ~ ,c..  .   "
                                        " ..
                                                                         : '.fDQ ChrisUes 95710797
                                                                         e,O
             (\
                  (.        '.;:        ,"~-
                                                                        ~ ~;
             I
             (.                                                           t::
                                                                          - ,-
             ,         _ T     -.
                                                                        c·t•
                                                                            .-
                                                                        -.~.~
                       ,            ~                                   c-
             (,        o.           ,
                                                                        ; -.               ,   (

             I.
             t'
                       ".      ~!..
                                                                        ..",
             n
             ,0                                                            .~
                                                                           (




                                                                                      /'




                                                                 -



•
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 7 of 8




    18.Jan-18                                                                                                                                                                                                    18Jan18· 739


    I
        CHASE                                    0                             S~bb57b002D~03~aDDDl17DODl17b9180DDODOD08
                     P.O. BOX 15'23
                    WIlMINGTON, DE
                        ,9850-5,23




                                                                                                                          _______________                                                Amoun, Endooed
                            »"8EXI111ISC                                                                                                  Malteyou' _       ""'_       10: CIIaso cara   _
                            JERI SHAPIRO
                            14225 VENTURA BLVOSTE 100
                            SHERMAN OAKS CA 91423--27511                                                                      111"1"1'1111"11111'1'11111'111111111,1'111111111'1"'1111",11
                                                                                                                                                        CARDMEMBERSERVCE
                                                                                                                                                        PO 80X 940"
                                                                                                                                                        PAlATINE Il 60094-4014




                                                      SOOO~b02B                                ~8~bOO~O~03~8?

        M'lleage:;;::::
                   :: :: :.:.::,:.
                             ;:~.                                    II
                                                                     _"
                                                                                M_           yOur"""""
                                                                               wwwchR:sfloctmlnll!pd
                                                                                                                   online:                       Customer .,....,k.:
                                                                                                                                                 HIIII-79f>.057e
                             UNITEDmJ                         .

        ..-....- ....--..,.....-_r.-..-~--..- ...-.•..'j •.•••••_•.•.. ···-···-··-··-------···1
        j jAcCO'UNT;S(jMMARY::mmm:ttm:i~;:mm                                                                    i! PAYMENTIN!:..ORMATION::tmWiilmmliirm:::m~
                         Account      Humbor.          S46G 5760 0204 03Ca                         Now BlIlonco                                                                                 5, ,.769.'11
        Pl8\IioUs B8lance                                                               527.254.94 Paymen, Duo Dol.                                                                                  01111>-,5
        Poymenl, C,edils                                                            -~.'94_53                   Minimum Pay'_'l            Oua                                                         $117.00
        Pu._                                                                       +S5'6.7D8.n                  LaIO Plymenl           Wltnlng:  II '0\'0 do not _  you, minimum paymonl
        Cash Advance.                                                                                           by tha dale _           ._,     you may have '0 pay. 1a10lee 01till 10 535.00.
                                                                                                 SO.OO
        Balance Transfers                                                                        SO.OO          MInImum Paymenl WI,nlnv:       II you make only tho _          poymenl
                                                                                                                oach period. you,.;o pay mora in ;"1_    and iI win lake you longe, 10
        FOOSCMrged                                                                               SO.OO          poy off yout balance_         F", "","",111:
        In""OAI Charged                                                                          SO.OO
        _Balance                                                                        5".769.           ,11
                                                                                                                       If you mike no                You wit pay off the         Andyovwil_up
        Openlr9Cbsing            Date                                                                            eddilionll! c:I1aogeousing          balance~on                  paying an esIJmated
        Crodil Limil
                                                                           0$'19116·06118115
                                                                                           $100,000
                                                                                                                    "." card aro! ••• ch
                                                                                                                      mon1I1 you pay __
                                                                                                                                                      this ale_'     in                  _,01...
                                                                                                                                                           aboul..
        Av._Credil                                                                           $118,230
                                                                                                                     O"'Vt1Ie-                             25y •••••                     $24,148
        CUll Accesa         Uno                                                              $20,000
        Av_IorC81lh                                                                          $20,000                       pa)'ll*l'

        Pas1 0..0 Amounl
                                                                                                                              S'l9II                        3 yea"                       SI',340
                                                                                                 SO.OO
        Balance over II", C"",j, UmlI                                                            SO.OO                                                                            (Sevin!Js=S9.8OB)

                                                                                                                 II you _.,   ~1<Dinloomalicn aboul credil counscIing oeMcoo.                    cal
                                                                                                                 1011611-797·2886.


        • I':J,··~••••~·rl·t~t.':'"   ,"   ,.,!,~" 't t.::",. '.1.••. '_   .•••.•.•••.•.••·••..• ···--·
        ;;~UNI;rED'MllEAGEPI:US;AWARD;MILESSUMMARy·.:r;r;::=r~;;;:,:.:;U!Jlt
                                                                                                                •. !'tI![,n1l-lt"",),.,     ·ntUJI,'·'.)41!"':!~1~tI'\·•., :h.~'aiH~SI·:oir1t.~
                                                                                                                                                          .nnu;rm;:::::Z:M<: ••:::::!:_
                                                                                                                                                                                                            I
        + MilOs earned on aD ~                                                                                        508.622          Log onto uniled.com         10. more Inlotmallon aboul YOU'
        + AddIIionoI mitis earned on Unlled puteha_                                                                        2'8         MiIoagoPlus ~               and POOV""" banefite 0' 10 book
        + Addilionol mios carnod on hoIcI purchases                                                                     3.3311         travel_
        + AddIlionolmies a' ca, renlal ~                                                                                3.3,6
        rollli mile.t InIII.!I.,red 10 UniIOd                                                                         $15,494




        Thank ycu 10, using you. UnilOd MiIaogePIu3 Preoidenliaf Plus Ca,,1. Uso your card "" III purchuco         10 •• m MiDagoPlus Award Miles thaI
        can be _            to, """'" on \hilled Aiif""",_ You'D cam I milo Pc' SI sponI on all purcha ••••. and an oddItlonai mila on pu_     .-
        dinoc:1Iywi'" UnIted. You'D .,.., eam "" eddilional mJe on ""'"' """"mo<iallons . """" purchased di,aclly wi'" tho hotel, aro! on purchues     al
        ca, rental agonc:iBo.




          001001
        Transaction                                                    Merc,,"nl Name               01 T,a_clicn           Deecriplion                                              SAmounI
        PAYMENTS AND OTHER CREDITS
        01>',7                              TOPPING        ROSE HOUSE HOT                   HEYI YORK folY                                                                           ~.OOO.OO
        0!51,9                              Paymerol ThanIc You· Web                                                                                                               ·27,2S4.94
        OS/21                               Paymenl Thank You· Web                                                                                                                 ·35,247.56
        05122                               Pay,,_,      Thank You· Web                                                                                                            ·71.606.72
        0!5126                              Paymcn'      Thank You· Web                                                                                                            ·27.254.94
        f15I27                              Plymenl     Thank You· Web                                                                                                             ·72.730.48
        06128                               USPS.COM         CUCK66 10061 I WASHINGTON                             DC                                                                        "8.11
        05130                               Paymenl Thank You . Web                                                                                                                -25.000.00
        06101                               Paymenl Thank You . Web                                                                                                                -27.254.94
        C6I02                               Paymenl Thank You· Web                                                                                                                 ·27.254.94
        01!103                              Payment Thank You· Web                                                                                                                 ·V.254.94
        01lI04                              Paymonl Thook You· Web                                                                                                                 -26.049.<0
        06I0S                               Payment Thook You - Web                                                                                                                -19.348.81
Case 1:19-cr-20178-CMA Document 167-2 Entered on FLSD Docket 10/13/2019 Page 8 of 8




    18.Jan·18                                                                                                18Jan18·739



       M'lleage;:"!;' "'"'.••1., • :' .•.•
                                        ~                __
                                                         wwwsrupq~
                                                                  you._m       online:


                       UNITEOmJ.



             Dale 01
         T.at\5OClion                                Men:honl Name 01Transaclicn Oeocriplicn   S~nl

         0!'126                   CIS INfORMA noN SERVIC          800275nn ~                       10.14
         osrn                     OELAWARE CORP ANO TAX 3027393077 DE                             300.00
         05127                    DElAWARE CORP AND TAX 3027393077 DE                             300.00
         05127                    GOOGLE ·ADWS33902S2057CCOGOOGLE.COt.l                  CA       500.00
         05127                    rtF MAMARONECK ROWERS 914-698258S NY                            187.50
         0&27                     USPS.COt.I CUCK66100611 WASHINGTON DC                             5.05
         05127                    GOCGLE ·ADWSI718475()8.C CCIllGOOGlE.COM               CA       500.00
         0&27                     GOCGLE 'ADWS 1718475()8.CCCIllGOOGlE.COM               CA       500.00
         0&27                     NOAH'S-ONUNE CATERING O3035688OCO
                                                                  CO                               52."
         05127                    STAPLES DIRECT 800-3333330 MA                                    l1li.54
         05127                    GOOGLE 'ADWS8117851712 CCIllGOOGlE.COM                 CA       500.00
         0!'126                   RUSH CUBE B554459051 GA                                         588.00
         05127                    IN 'ROCKY MOUi'lTAlH UM 971).5<146483
                                                                      CO                         610.00
         05I2Ii                   UNITED     01624509563763 800-!132·2732TX                        11.20
                        062B15 I CS                EWR        DEN
                                 2 CS              DEN        ASE
                                 3 CS              ASE        DEN

                                 'CS               DEN        ~

         05128                    CIS INI'ORMATION SERVIC 1lOO275rn2       ~                       10.14
         05177                    GOCGLE ·ADWS32698S3306CCIIIGOOGlE.COMCA                        500.00
         05128                    WEB'NETWORKSOLUTIONS 118&-642·9675FL                             39.99
         CW2S                     GOCGLE 'AOWS3390252057 CCOGOOGLE.COM CA                        500.00
         05127                    VIR AMER 984061313"4065 SAN FRANCISCOCA                          30.00
                        0527151 4                  SFO        SFO

         0!J28                    SO 'LAX MARIA'S UMO Inglewood CA                                IOS.00
         -                        GOOGLE 'A0WS3269853306 CCOGOOGLE.COM CA                        500.00
         0&'28                   CRAIN COMM ClASSlFlEDS           DETROIT Ml                     201.45
         0S'2lI                   OFFICE DEPOT '( BOCA RATON FL                                    49.00
         0!'0'2S                  HOST4.COM.INC.     RM1QNA(;A                                      5.00
         05127                   CIS INFORMATION SERV1C 8002757722 ~                               10.14
         05128                   CHRISTIE'S""    AUCTION 0212&S6211!11
                                                                     .,.,                      50,000.00
         05128                    SO 'LAX MARIA'S UMO Inglowood CA                                85.00
         OS/28                    SOUTHEAsTERN PRINTING 077228721., FL                          7.'47.5<1
         05127                    VIR AMER 984061313440lI0 SAN FRANCISCO CA                        30.00
                        05Zl'15 I 4                SFO        SFO

         05127                  JETBLUE      27908179252022 oenns"82SIt'l1T                       155.00
                        O5Zl'IS I Y               XAA     XAA

         0!J28                    USPS.COMCUCK66100611 WASHINGTON DC                                5.05
         0!J28                    STAPlES DIRECT 801).3333330 MA                                  88.20
         _                        USPS.COM CUCK66100611 WASHINGTON DC                             30.30
         0!J28                    GOOGlE 'ADWS8117851712 CCOGOOGlE.COM                   CA      500.00
         05128                    MARCO RUBIO FOR PRESIO CORAl GABLES R                         5,400.00
         OS/28                    SEWER UHE CHECK PROFE BURBANK CA                               490.00
         0SI29                   CA FRANCHISE TAX BOARD 80(;487.SS7 CA                         15.000.00
         05128                    UNITED     0162!nS17_       800-932·2732 TX                     75,00
                        0725151     EO             LAX        LAX
         05128                    PP'WS In_II     my Vi IRVINE CA                                 100.00
         05128                   GOCGLE 'AOWS3390252057 CCOGOOGLE.COM CA                         500.00
         05128                    UNITED     0162!nS17B86058CO-932·2732TX                          75.00
                        072515 I EO                LAX        LAX

         0SI29                   OPe CA FRANCHISE TAX B 800-4314567 Al                           345.00
         05128                   UNITEO      01624512505733 8CO-932·2732TX                          5.60
                        072815 1 CS                LAX        ASE
                                 2 CS              ASE        LAX

         05128                   CIS INFORMATION SEAVIC 8002757722 ~                               10.1'
         05129                   GOOGlE 'ADWS17184750114CCOGOOGlE.COM CA                         500.00
         05128                 UNITED        016245 I 2S05840 800-932-2732 TX                       5.60
                        0728151 CS                 LAX        ASE
                                2CS                ASE        LAX

                                 CIS INFORMATION SERVIC IlOO27Sn22 NJ                              10.1'
                                 USPS.COM CUCK661006 1 I WASHINGTON DC                            65.65
                                 CIS INFORMATION SERVIC IlOO27S7722N.I                             10.1'
                                 USPS.COt.I CUCK66 1006 I I WASHINGTON DC                         75.75
                                 USPS.COM ClICK661006 I 1 WASHINGTON DC                            15.15
                                 GOOGlE ·ADWSB117851712CCOGOOGLE.COM                     CA      500.00
                                 GOOGLE 'ADWS3269853306 CCOGOOGlE.COM                    CA      500.00
